Title: William Duane to Thomas Jefferson, 17 July 1812
From: Duane, William
To: Jefferson, Thomas


          Respected Sir, Phila July 17. 1812
          I should have answered your obliging letter of the 20th April, had my mind not been kept in agitation by the pressure which I began to feel heavily in consequence of my opposition to the U. S. Bank, and which although I have in effect surmounted, has left me like a man after a severe disease, with an unusual degree of debility. I had read your admirable work on the batture before I was favored with the copy from yourself—and I have heard it repeatedly spoken of in terms very grateful to my own feelings and honorable to you. I think you have extinguished that unfortunate man, or he has caused himself to be extinguished.
          When you wrote, I still hesitated as to the probability of war—I did not know how we could avoid it, but I did not see how we could go into it, from causes that are too obvious. I was at the same time perfectly convinced that if we should once get into a war, that altho’ we should, from temporary as well as general causes, sustain some disasters and afflictions, that we should be triply benefitted in the result; and that the entire extinction of the poisonous influence of England would alone compensate every loss. The apprehension I entertained was, that from the universal consent of all men and all parties, of men in and men out of power, on the incompetency of the head of the War Department, that there would be an indisposition to enter upon a war, with this incompetency existing and present. I spent a fortnight at Washington in April, whither I went to sell my lot and house on Penna avenue, which I did to Mr Gales. During that time a I published a small pamphlet of which I send you a copy; the extraordinary effect it produced on men’s minds I cannot describe, but it has produced a law correcting almost every thing pointed out as to the organization; and the system of discipline which induced me to notice the subject at all, has been since withdrawn and is now undergoing another metamorphose. I certainly dreaded the effect of a war under such incompetent hands as Dr Eustis, and I dread it still; it is indeed fortunate that there is no formidable land force in our neighborhood nor to be apprehended, tho’ I find by this days mail a fleet of transports with troops has arrived at Quebec (103 Regt). You would scarcely credit what I could tell you and what I could point out in the military department—and the extravagant waste that will follow the present confusion and want of system in that department. I have sought to make it known to the Executive through various channels without any visible effect; and I see no probability of any correction but in some fatal disaster when public indignation will force the imbecile man to abandon a station which he ought never to have accepted, and in which more corruption of the principles of the government and discredit & dishonor has been inflicted on the government than in any equal period from the establishment of the Constitution.
          It would give you more pain than I should wish to give any one I respect, to go into particular details; or to attempt any anticipation of the consequences. I have determined for myself not to meddle with any public questions but in a general way, maintaining the rights of the nation, the prosecution of the war, and supporting those principles upon which the republicans came into power in 1798—for tho’ I have been sacrificed and in fact persecuted and nearly ruined by those whose promotion was aided by my services and sufferings, yet the principles are to me and will ever be as sacred as my life and honor
          I sent you a copy of my Infantry Hand Book by which I meant to supply what was so much wanted in the country; and I now send you another for Riflemen—such are the works that are wanted throughout the country; they disrobe military subjects of the mystery in which ignorance and cunning have involved them; I should publish a hand book for cavalry and another for Artillery upon the same principles, but my funds do not admit it; and I presume since I have been considered in the opposition, it would not be consistent with affairs of state to give the writings of a suspected heretic in politics any countenance in war. I feel mortified and humiliated at the conduct I have personally experienced—but I have no personal cause for mortification or humility; but I cannot but perceive that your happy sentiment that “men feel power and forget right” is as applicable to those who received republican suffrages as to those who received fedral But I ought not to trouble you—and yet if I do not say what lies at my heart and which wounds my mind, shall I not be an hypocrite.
          I think we may expect a great change in Europe which will materially affect this nation, not perhaps to her injury but by means that do not appear to be as yet contemplated here or elsewhere. I imagine that a change of fortune in the national affairs of England is not very remote—such a change as I anticipate, will cast upon our shores the riches and the wreck of British intellect, arts, sciences and manufactures: that the day is not distant when all that England had to boast of will cease to exist there, and be transferred hither—those who love tranquillity, who have panted for liberty, who have been bowed down by taxation—those who labored without ceasing and slept without reward only to sleep and wake and eat a miserable subsistence and work and sleep again that vast class will find their way to America—and transplant with themselves the skill and talents which they possess, and upon which the power of England has existed for two centuries or at least since the revocation of the Edict of Nantz which produced for England at that period what the madness of England is now preparing for us. We are destined to be the residuary legatees of British literature, science, commerce, navigation and perhaps power and policy! How Important will it be in the present state of Europe so to regulate American diplomacy, as that the legacy which we are destined to receive shall not also entail upon us the policy of perennial wars and national hatreds—Such are the faint outlines of some of my anticipations— which be pleased to receive as they are given with affectionate respect.
          
            Wm Duane
        